Montgomery, J.
(after stating the facts). The contention of the complainant is that the levy was prima facie a satisfaction of the defendant’s claim, or at least a suspension of his right to proceed to collect his judgment by other proceedings, and that it follows that defendant was not a creditor entitled to administration of Jacob-Acker*712man’s estate. It has long been settled in this State that a levy of an execution upon real estate of the debtor is not prima facie satisfaction of a judgment. Spafford v. Beach, 2 Doug. (Mich.) 150; Miller v. Hanley, 94 Mich. 253.
The petition for administration was regular in form. There was within the jurisdiction of the probate court an estate to be administered. The determination of that court that defendant was a party entitled to letters of administration is not therefore open to collateral attack. Wilkinson v. Conaty, 65 Mich. 614; Johnson v. Johnson's Estate, 66 Mich. 525; In re Sprague's Estate, 125 Mich. 357.
The decree is affirmed, with costs.
Blair, Ostrander, Hooker, and Moore, JJ., concurred.